DETAILED ACTION
Election/Restrictions
Newly submitted claims 11 and 12 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the inventions are directed to an apparatus with specifics of a recording head that becomes ready to record an image under certain conditions, which is patentably distinct from the originally presented invention. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 11 and 12 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 2, 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Mutoh et al. (7,407,241) in view of Thrash, Jr. et al. (2010/0154896) and Bresnahan (2013/0037736).

 	Regarding claim 1, Mutoh teaches an inkjet recording apparatus comprising: 
a reserve portion (fig. 1, item 17) in which ink is reserved; 
a casing (fig. 1, item 16) in which an inflow port (fig. 1, port of three-way valve connected to channel 24a), a valve chamber (fig. 1, chamber inside valve 15), a first outflow port (fig. 1, port of three-way valve connected to channel 24b), and a second outflow port (fig. 1, port of three-way valve connected to channel 24c) are formed, wherein the inflow port communicates with the reserve portion (see fig. 1), the ink that has flowed out from the reserve portion flows into the valve chamber through the inflow port (see fig. 1), and the first outflow port and the second outflow port are capable of flowing out the ink from the valve chamber (col. 5, lines 27-37); 
a recording head (fig. 1, item 11) which becomes ready to record an image on a recording object with the ink that flows out through the second outflow port after the second outflow port is opened by the second valve element (see fig. 1).
Mutoh does not explicitly teach a first valve element preliminarily located at an opening position that is separated from the first outflow port in an inward direction that is directed from the first outflow port toward inside of the valve chamber, the first valve element configured to be displaced from the opening position to the first outflow port so as to close the first outflow port when the valve chamber is filled with the ink; 

Thrash, Jr. teaches this (Thrash, Jr., see figs. 23-35, Note that port generally indicated by 220 is being mapped to the claimed inflow port, port generally indicated by 230 is being mapped to the claimed first outflow port, and port generally indicated by 420 is being mapped to the claimed second outflow port). It would have been obvious to one of ordinary skill in the art at the time of invention to combine the valve disclosed by Thrash, Jr. with the device disclosed by Mutoh because doing so would amount to combining prior art elements according to known methods to yield predictable results. In other words, while Mutoh does not go into specifics about the construction of its disclosed three-way valve, Thrash, Jr. teaches the specifics of the construction of a three-way valve. Thus, for someone reviewing Mutoh’s disclosure and wanting to determine the construction of such a three-way valve, it would have been obvious to look to a reference such as Thrash, Jr. to determine such specifics. 
Furthermore, note that MPEP 2114 states that the manner of operation of an apparatus does not distinguish the apparatus from the prior art. Here, the preliminary positions of the valve elements can be achieved by the prior art simply by controlling the valve elements by the controller. 
Mutoh in view of Thrash, Jr. does not teach wherein the second valve element is configured to be displaced separately from the first valve element. Bresnahan teaches a similar arrangement as that disclosed by Mutoh in view of Trash, Jr., wherein a spring separates the valve elements so that the elements can be displaced separately 
 	Regarding claim 2, Mutoh in view of Thrash, Jr. and Bresnahan teaches the inkjet recording apparatus according to claim 1, wherein the inward direction is a downward direction (Note that upon combination, the claimed limitation would be met). 	Regarding claim 4, Mutoh in view of Thrash, Jr. and Bresnahan teaches the inkjet recording apparatus according to claim 1, further comprising: 
a guide portion (Thrash, Jr., fig. 24, item 224) in which a guide path is formed, the guide path extending from the first outflow port in an outward direction opposite to the inward direction, wherein an extension end of the guide path is an opening opened toward the outward direction (Thrash, Jr., fig. 24);and 
a flow path portion (Thrash, Jr., fig. 24) disposed on the outward direction side of the first valve member, the flow path portion passing through the guide path and projects out from the opening of the guide path, wherein 
a flow path is formed in the flow path portion, the flow path being communicable with the valve chamber and extending in the outward direction, the guide portion guides the flow path portion such that the flow path portion is displaced along the guide path from a first position corresponding to the opening position to a second position 
a pring member (Bresnahan, fig. 1, item 63) linking the first valve element and the second valve element (Bresnahan, see fig. 1), wherein in a case where the flow-path portion is not fixed to the first valve element, while the flow-path portion is displaced from the first position to the second position, the pring member displaces the first valve element from the opening position to the first outflow port by applying a force in the outward direction (Bresnahan, see figs. 1-3).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853